Citation Nr: 9918299	
Decision Date: 06/24/99    Archive Date: 07/07/99

DOCKET NO.  94-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for plantar verrucae, 
right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for plantar verrucae, 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for 
increased ratings for his plantar verrucae of the right foot 
and plantar verrucae of the left foot, each disability rated 
as 10 percent disabling.  The veteran filed a timely appeal 
to these adverse determinations.

When this matter was previously before the Board in January 
1997 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's plantar verrucae disorder of the right and 
left foot is currently manifested by multiple hyperkeratotic 
lesions which cause constant pain and which are treated by 
monthly debridement, the use of prescription painkillers, and 
orthotics.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
plantar verrucae, right foot, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.71a, 
Diagnostic Code 5284, 4.118, Diagnostic Codes 7803, 7804, 
7806, 7819 (1998).

2.  The schedular criteria for a 20 percent rating for 
plantar verrucae, left foot, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5284, 4.118, 
Diagnostic Codes 7803, 7804, 7806, 7819 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for plantar 
verrucae of the right and left foot are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate schedular evaluations 
of the veteran's disorders have been properly developed.  No 
further assistance to the veteran is required on those issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's plantar verrucae of the right and left foot 
includes VA outpatient treatment notes dated from June 1990 
to May 1997.  These notes indicate frequent, repeated visits 
to the podiatry clinic for treatment of lesions on the soles 
of both feet, variously referred to as "tylomas," "painful 
calluses," "plantar keratomas," and "hyperkeratotic 
lesions."  These visits typically involved debridement of 
the lesions and padding of the feet.  These notes also 
indicate that the veteran received Spenco shoe inserts from 
the prosthetic clinic.  Several of these notes indicated that 
the veteran's foot problems were "intractable" in nature, 
and noted a long history of unsuccessful surgical procedures 
to ameliorate the disorder.

Also of record is the report of a VA examination conducted in 
February 1998.  At that time, the veteran complained 
principally of pain on the plantar surfaces of his feet with 
prolonged standing or walking.  He reported that he used soft 
shoe inserts in order to provide some relief.  He described 
the disorder as getting progressively worse, requiring him to 
seek podiatric care every 30 days as opposed to every 2 
months or so, as in the past.  He also stated that he had 
been prescribed Amitriptyline to help him sleep at night, 
since his foot pain sometimes awakened him. 

Physical examination revealed multiple hyperkeratotic lesions 
involving the feet bilaterally, especially involving the 
toes, the metararsophalageal joints, the great toes, the 
metatarsophalangeal joints in the plantar surface of the 
fourth toes bilaterally, especially around the heels.  There 
were no lesions involving the toes themselves.  Also present 
were multiple seed corns on the plantar surface and a scaly 
rash involving the plantar insteps of both feet.  These areas 
were described as tender to the touch.  The examiner 
diagnosed multiple hyperkeratotic lesions and a history of 
plantar verrucae involving the feet with painful feet as 
secondary to this.

In May 1999, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, he stated 
that he had received treatment for his foot disorder on a 
monthly basis for the previous 21/2  years.  He stated that 
this treatment usually consisted of debridement of callused 
skin.  He reported that he worked full-time as a maintenance 
worker, which was difficult at times since he had to be on 
his feet all day.  He stated that his employer usually 
allowed him to wear soft-soled shoes at times due to his foot 
pain, but on some occasions he was required to wear hard-
soled work boots, which made the pain worse.  He also noted 
that he wore silicone pads in his shoes to help with the 
pain, and took prescription medications to treat the pain.  
He stated that his feet were constantly scaly and itchy.  He 
stated that he could not do many of the things he used to do, 
such as play sports, due to the foot pain.

The veteran's plantar verrucae of the right and left feet has 
been evaluated as 10 percent disabling for each foot under 
the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7819, 
pursuant to which the severity of benign new skin growths is 
evaluated.  DC 7819 states that such growths are to be rated 
as scars, disfigurement, etc., under the appropriate code.  
The Board has therefore considered rating the veteran's 
disorder under either DC 7803, pursuant to which the severity 
of superficial, poorly nourished scars, with repeated 
ulceration, is evaluated, or under DC 7804, pursuant to which 
the severity of scars which are superficial, tender, and 
painful on objective demonstration are evaluated.  Under both 
of these code sections, a 10 percent rating is the only, and 
therefore the highest, rating that can be assigned.  Since 
the veteran's plantar warts have been shown to be painful, 
the Board finds that a 10 percent rating under DC 7819-7804 
is warranted.  However, as a higher rating is not provided, 
an increased rating is not available under either this code 
or under DC 7803.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  In this regard, the Board has considered DC 
7806, pursuant to which the severity of eczema is evaluated. 
Under DC 7806, a 10 percent rating is warranted for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching which is 
constant, extensive lesions, or marked disfigurement.  
Finally, a 50 percent rating is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when it is exceptionally 
repugnant.

A review of the evidence detailed above reveals that the 
veteran's plantar foot disorder is manifested by  multiple 
hyperkeratotic lesions of the soles of his feet, which are 
tender and painful to palpation.  There is no medical 
evidence of any exudation or exfoliation, except when the 
callused areas are intentionally exfoliated when physicians 
debride the lesions.  Furthermore, although the veteran 
complained of "constant" itching, the Board observes that 
there were no complaints or findings of itchiness at the time 
of several recent VA examinations, and the veteran's VA 
extensive podiatric outpatient treatment notes, covering a 
period of many years, do not note any such complaints or 
findings.  Furthermore, the Board notes that the veteran has 
also been diagnosed with other foot disorders, such as tinea 
pedis and a "scaly rash," for which he is not service 
connected.  Finally, the veteran's plantar verrucae disorder 
does not involve an exposed surface or an extensive area.  
Given these findings alone, the veteran's plantar verrucae 
disorder would not meet the criteria for a 10 percent rating 
under DC 7806.

 However, the Board notes that the plantar warts do cause 
significant pain, which, while not explicitly contemplated by 
DC 7806, must be taken into account.  Indeed, this pain has 
been the principal complaint and the main diagnosis for many 
years.  Thus, in light of this pain, which clearly causes 
some functional impairment, the Board finds that the severity 
of the veteran's disorder more closely approximates the level 
of severity contemplated by a 10 percent rating under DC 
7806.  However, as there is no evidence that the veteran's 
plantar verrucae are manifested by constant exudation or 
itching, "extensive" lesions, or marked disfigurement, the 
criteria for a 30 percent rating under DC 7806 have not been 
met.  

 The Board has also considered DC 5284, pursuant to which the 
severity of foot injuries not contemplated by other codes is 
evaluated.  Under this code, a 10 percent rating is warranted 
for moderate foot injuries.  A 20 percent rating is warranted 
if such injuries are moderately severe.  Finally, a 30 
percent rating is warranted if such injuries are severe.

A review of the evidence reveals that the veteran has 
suffered for many years from plantar verrucae, variously 
described by examiners, which have necessitated multiple 
surgeries, such as attempts at laser removal of the root of 
the warts.  The veteran has testified that he currently has 
to go for treatment, consisting primarily of painful 
debridement, once per month.  The Board notes that the VA 
outpatient treatment notes verify this claim.  Furthermore, 
the veteran has consistently complained of constant foot 
pain, for which he uses prescription painkillers and 
orthotics such as silicone shoe pads.  The Board again notes 
that these claims are confirmed by the medical records.  
Furthermore, the veteran has provided testimony, which the 
Board finds credible, that he must wear soft-soled shoes when 
possible to diminish the pain, but must sometimes wear hard-
heeled workboots at work as a condition of his employment.  
In addition, he has testified as to the ways in which the 
pain has affected his life, such as precluding him from 
engaging in any sports, making walking any significant 
distances essentially impossible, and frequently interrupting 
his sleep.  The Board therefore finds that, given the 
evidence of constant foot pain, the need for frequent 
treatment, and the functional impact of the disorder, the 
veteran's plantar verrucae more closely approximates a 
moderately severe foot injury, and thus warrants a 20 percent 
rating for each foot.

For the foregoing reasons, the Board finds that increased 
ratings to 20 percent for plantar verrucae of the right foot 
and to 20 percent for plantar verrucae of the left foot are 
warranted.  The Board would point out that its disposition of 
the instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An increased disability rating to 20 percent for the 
veteran's plantar verrucae, right foot, is granted, subject 
to the controlling regulations governing the payment of 
monetary awards.

An increased disability rating to 20 percent for the 
veteran's plantar verrucae, left foot, is granted, subject to 
the controlling regulations governing the payment of monetary 
awards.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

